

116 HR 3383 IH: Safe And Fair Environment on Highways Achieved through Underwriting Levels Act
U.S. House of Representatives
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3383IN THE HOUSE OF REPRESENTATIVESJune 20, 2019Mr. Cartwright introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, with respect to minimum levels of financial responsibility
			 for the transportation of property, and for other purposes.
	
 1.Short titleThis Act may be cited as the Safe And Fair Environment on Highways Achieved through Underwriting Levels Act or the SAFE HAUL Act. 2.Minimum financial responsibility for transporting property (a)In generalSection 31139(b)(2) of title 49, United States Code, is amended by striking $750,000. and inserting $4,532,550 and the Secretary, in consultation with the Bureau of Labor Statistics, shall adjust such amount annually for inflation relating to medical care..
 (b)Effective dateThe amendment made by this section shall take effect on the date that is 180 days after the date of enactment of this Act.
			